Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1, recites, “and the spool to rotate synchronously along the predetermined direction, on a circle around the rotation axis”.  The spool doesn’t rotate on a circle, it rotates in a circle.
Claim 15, line 13 recites, “and the spool to rotate synchronously along the predetermined direction, on a circle around the rotation axis”.  The spool doesn’t rotate on a circle, it rotates in a circle.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (WO2017/124865), herein referred to as Guo, see U.S. Publication (2018/0098492) for English Translation.

In regards to claim 2 and 16, Guo discloses wherein each of the plurality of first transmission teeth (411b) is formed with a first contact surface (flat face surface at the end of the slant), each of the plurality of second transmission teeth (412f; flat face surface at the end of the slant) is formed with a second contact surface for contacting 
In regards to claim 3 and 17, Guo discloses wherein the plurality of second transmission teeth (412f) are sequentially distributed on the circle around the rotation axis (fig. 4f) and the first contact surface (flat face surface at the end of the slant) extends in a plane parallel to the rotation axis.  
In regards to claim 7, Guo discloses wherein the trimmer head further comprises a drive shaft (422; fig. 4C) connected to the spool (411), the head housing (412) is formed with a through hole (defined by teeth 412d) around the rotation axis (axis through center of hole 412d) through which the drive shaft (422) can pass, and the plurality of second transmission teeth (412f) are distributed around the through hole (defined by 412d; Fig. 4f).  
In regards to claim 9 and 20, Guo discloses wherein each of the plurality of first transmission teeth (411b; fig. 4D and 4G) comprises a first contact surface (flat end) , a first arc surface (inner arcuate surface extending from the flat end)and a second arc surface (a subsequent arcuate surface extending from the flat end), the first contact surface is used to connect with the plurality of second transmission teeth (412f), and the first contact surface (flat portion of 411b) connects the first arc surface and the second arc surface (best shown in Figure 4G) .  
In regards to claim 15, Guo discloses a string trimmer (400; fig. 4), comprising: a trimmer head (450) for cutting grass; and a driving device (motor 421) configured to provide rotational power to the trimmer head (450); wherein the trimmer head comprises: a spool (411) configured to rotate about a rotation axis, the spool being .

Claims 10-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprungman et al. (U.S. Publication 2015/0342116), herein referred to as Sprugman.
In regards to claim 10, Sprugman discloses a trimmer head (108), comprising: a spool (210) configured to rotate about a rotation axis (rotational axis of housing), the spool being provided with a first transmission tooth (ramp 240; fig. 6a); and a head 
In regards to claim 11, Sprugman discloses wherein the plane (plane of 714) is parallel to the rotation axis.  
In regards to claim 13, Jones discloses wherein a radius of a first circle of the first transmission tooth is defined as a first radius, a radius of a second circle of the spool is defined as a second radius, 22 ACTIVE 52419158v1the first radius is less than the second radius, and a ratio of the area of the first circle to the area of the second circle is less than or equal to 0.6.  
In regards to claim 14 Sprugman discloses wherein each of the plurality of first transmission teeth (240) comprises a first contact surface, a first arc surface, and a second arc surface, the first contact surface is used to connect with the plurality of second transmission teeth (234), and the first contact surface connects the first arc surface and the second arc surface (fig. 6b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO2017/124865), herein referred to as Guo see U.S. Publication (2018/0098492) for English Translation in view of Sprungman et al. (U.S. Publication 2015/0342116), herein referred to as Sprungman.  In regards to claims 4 and 6, Guo discloses wherein the first and second contact surfaces extend in a plane but it cannot be determined if the plane is arranged so as not to pass through the rotation axis or just in front or behind the rotation axis.    The difference being determined by the slant of the contact surface relative to the radial center.   Attention is further directed to the Sprungman trimmer head.  Sprungman also discloses a trimmer head wherein the spool had a plurality of ramps 240 with a sloped top surface 716 and a stop face 714.  As best shown in Figure 6B, instead of having the stop face radially align with the center of the central opening 704 and the center of the rotation axis, the faces are at an angle to the rotation axis.  As annotated below all, of the stop faces pass around the center of the central opening 704.  By providing the faces at an angle, there is a greater surface area for the mating stop face to engage.  As it is known in the art to vary the angle of the stop face as shown by Sprungman, it would have been obvious to one having ordinary skill in the art to have modified the face angle of Guo such that it didn’t extend in a plane through the center of rotation as a results effective variable concerning the needed engagement surface area between the mating stop faces that maintained the two in . 
    PNG
    media_image1.png
    873
    1090
    media_image1.png
    Greyscale

In regards to claim 10, the modified device of Guo discloses a trimmer head comprising: a spool configured to rotate about a rotation axis, the spool being provided with a first transmission tooth; and a head housing accommodating at least a part of the spool, the head housing being provided with a second transmission tooth for engaging with the first transmission toot; 
 wherein, when the trimmer head rotates about the rotation axis and along a predetermined direction, the first transmission tooth engages with the second transmission tooth to transmit a force between the head housing and the spool, the first transmission tooth comprises a first contact surface for contacting with the second 
In regards to claim 11, the modified device of Guo discloses wherein the plane (e.g. of the stop face 714; Sprungman as modified) is parallel to the rotation axis.  
In regards to claim 14, the modified device of Guo discloses wherein each of the plurality of first transmission teeth (411b; fig. 4D and 4G) comprises a first contact surface (flat end) , a first arc surface (inner arcuate surface extending from the flat end)and a second arc surface (a subsequent arcuate surface extending from the flat end), the first contact surface is used to connect with the plurality of second transmission teeth (412f), and the first contact surface (flat portion of 411b) connects the first arc surface and the second arc surface (best shown in Figure 4G) .  


Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO2017/124865), herein referred to as Guo see U.S. Publication (2018/0098492) for English Translation in view of Morris et al. (U.S. Publication 2009/0172955), herein referred to as Morris.  In regards to claim 5, 12 and 18, Guo discloses the claimed invention except wherein a height of the plurality of first transmission teeth in a direction of the rotation axis is less than or equal to 5 mm (~0.2” or 1/5”).   Attention is further directed to the Morris trimmer head which also utilizes ramped teeth 62; Figure 2 to engage with surfaces 66 on the housing.  When the bump knob 26 is pressed against the ground, the top side of the base is pressed against the spool, moving the spool a maximum compressing distance.  The gap is preferably from . 

Claims 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO2017/124865), herein referred to as Guo see U.S. Publication (2018/0098492) for English Translation in view of Skinner (U.S. Publication 2016/0324067).  In regards to claims 8, 13 and 19, Guo discloses the wherein a radius of a first circle of the plurality of first transmission teeth is defined as a first radius (see annotated drawing below), a radius of a second circle of the spool is defined as a second radius (see annotated drawing below) the first radius is less than the second radius.  It is noted that as the first and second transmission teeth overlap, only one of the teeth have been provided in the annotation, as their shapes are substantially identical.  Guo does not disclose the diameter/radius of the spool, nor the spacing between the first and second surfaces of the teeth, such a ratio of the area of the first circle to the area of the second circle is less than or equal to 0.6 cannot be ascertained.  If the circumference of the first circle is expressed as 2 * Pi *R * T, wherein R is the radius and T is the thickness of the circle.  Assuming the thickness of each circle is the 1 / R2 < 0.6. Attention is further directed to the Skinner reference which discloses trimmer head with use for lines and blades. Skinner discloses that a conventional trimmer head is around 4 to 6 inches.  Assuming then that the 2nd radius is around 3 inches and the 1st radius is around 2/3rds the length of the 1st radius or 2 inches, the ratio would be around 2/3 or 0.666.   As no exact radi have been provided the difference amounting to a ratio of the width of the ramps, it would have been obvious to one having ordinary skill in the art to have increased the thickness of the ramps to increase the contact area, as known by Skinner that the actual size of trimmer spools is around 4 to 6 inches and the width of the ramps of Guo appear to be within the claimed range, such that the ratio of the areas was around 0.6. 

    PNG
    media_image2.png
    829
    900
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAURA M LEE/           Primary Examiner, Art Unit 3724